DETAILED ACTION
Claims status
In response to the application filed on 05/04/2021, claims 1-26 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, 11-13, and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2018/0287722 A1) in view of Kim et al. (US 2018/0123755 A1).
Regarding claim 1; Takano discloses a method for wireless communication by a user equipment (UE), comprising: 
obtaining information for performing a beam refinement procedure (See Fig. 25: the terminal apparatus 200 to receive/obtain CSI-RS configurations and CSI-RS  at S401, and The terminal apparatus 200 performs measurement on the basis of the CSI-RS (S405). Then, the terminal apparatus 200 selects an appropriate directional beam on the basis of a result of the measurement (S407). Then, the terminal apparatus 200 reports information indicating the appropriate beam to the base station 100 as the report information (S409).; Para. [0211]-0212]), wherein the information indicates a plurality of See Fig. 25: The terminal apparatus 200 for performing measurement on the basis of the CSI-RS (S405). Then, the terminal apparatus 200 selects an appropriate directional beam on the basis of a result of the measurement (S407), and receiving CSI-RS signals from the BS 100; Para. [0211-212] and See also Figs. 3 and 12: a set of transmission by each beam in resources for transmitting the DMRS signals; Para. [0122]) that are to be transmitted by a base station using a same transmit beam (See Fig. 25: at step S405-407, the terminal/UE to perform measurement on the basis of the CSI-RS and select an appropriate directional beam, i.e., same beam, based on the result of the measurement; Para. [0212]); 
deciding, based on the information, which receive beam to use to receive the plurality of CSI-RSs transmitted by a base station using the directional beam (See Fig. 25: @ S407 selecting appropriate directional beam based on the CSI-RS measurement; Para. [0212]); and 
receiving the plurality of CSI-RSs in accordance with the decision. (See Fig. 25: at steps S413-415, receiving DMRS+DATA signals; Para. [0214-0215]).
[Examiner’s note: Takano’s claim 1 and 2 discusses the method of acquiring information related to a directional beam and transmitting the same directional beam. Thus, Takano discusses the method of using same directional beam under the BRI. However, another prior art Kim et al. further discusses the method of using the same beam for configuring CSI-RS in below.]

    PNG
    media_image1.png
    308
    602
    media_image1.png
    Greyscale

Even though, Takano teaches the method of transmitting directional beams using the same antenna ports rather than the different antenna ports (See Fig. 12 and Para. [0122]), Takano doesn’t explicitly discuss the method of indicating which CSI-RSs to be transmitted by the BS and using a same transmit beam.
However, Kim further discloses the method of indicating which CSI-RSs signals to be transmitted by the BS (See Fig. 12: Specifically, the eNB informs the UE of N CSI-RSs to which different vertical beamforming is applied, and each UE feeds back N CSI reference signal received powers (RSRPs) using the N CSI-RSs. Thereafter, the eNB may determine the optimal vertical beam for each UE based on the CSI RSRPs and transmit a BF CSI-RS by applying the corresponding vertical beam. Here, the BF CSI-RS is configured for the UE as described in the method A (i.e., multiple CSI processes) or in the method B (i.e., single CSI process). Subsequently, the UE calculates and feeds back the CSI using the BF CSI-RS. ¶. [0139]), and using a same transmit beam (See Figs. 11-12: applying the same vertical beam for the configured CSI-RS ports; Para. [0114]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using a same transmit beam as taught by Kim to have incorporated in the system of Takano, so that it would not only provide to Kim: Para. [0056]. 

Regarding claim 3; Takano discloses the method further comprising providing feedback to the base station (See Fig. 25 and 26: submitting Report Information at S409/S443 for indicating the appropriate beam; Para. [0212]) regarding the one transmit beam, based on the CSI-RSs received in accordance with the decision (See Figs. 25-26; Para. [0210-0213] and [0220-0221]).
Regarding claim 4; Takano discloses the method wherein: the information indicates a first transmit beam is used to transmit the CSI-RSs (See Fig. 12: a set of transmission by each beam in resources for transmitting the DMRS signals; Para. [0122]) in each of a first set of multiple symbols (See Fig. 12: within multiple DMRS symbols; Para. [0122]); and the UE decides to use different receive beams to receive the CSI-RSs transmitted in the first set of multiple symbols (See Fig. 22-25: using different antenna ports, i.e., using different beams, within orthogonal resources or different resources; Para. [0079-0080]).

Regarding claim 5; Takano discloses the method wherein: the information also indicates a second transmit beam is used to transmit the CSI-RSs (See Fig. 12 and 25: a set of transmission by each beam in resources for transmitting the DMRS signals. Note: multiple repeating transmission can be processed; Para. [0122]) in each of a second set of multiple symbols; and the UE also decides to use different receive beams to receive the CSI-RSs transmitted in the second set of multiple symbols (See Fig. 22-25: using different antenna ports, i.e., using different beams, within orthogonal resources or different resources; Para. [0079-0080]).

Takano discloses the method where the UE decides to use a same set of receive beams to receive the CSI-RSs transmitted in both the first set of symbols and the second set of symbols (See Figs. 2-25: using resources for DMRS transmission; Para. [0065-0066 and 0122-0123]).

Regarding claim 9; Takano discloses the method wherein: the information indicates a first transmit beam is used to transmit the CSI-RSs (See Figs. 2-12: Para. [0065-0066]) in each of a first set of sub-symbols within a symbol (See Figs. 2-4: within resource block; Para. [0071]): and the UE decides to use different receive beams to receive the CSI-RSs transmitted in the first set of sub-symbols (See Fig. 22-25: using different antenna ports, i.e., using different beams, within orthogonal resources or different resources; Para. [0079-0080]).

Regarding claim 11; Takano discloses the method wherein the information is obtained via a downlink control information (DCI) transmission (See Figs. 1-12: Para. [0142]).

Regarding claim 12; Takano discloses the method wherein the information is obtained with channel state information reference signal (CSI-RS) setup information (Takano: Para. [0060-0061]).

Regarding claim 13; Takano discloses the method wherein the information is provided as an index into a table with different combinations of transmit beam patterns for transmitting the CSI-RSs (See Fig. 21: a table diagram for describing a transmission by respective beams and allocated DMRS resources; Para. [0198]).
Takano discloses a method for wireless communication by a base station (BS), comprising: 
deciding which transmit beams to use (See Fig. 26: the BS 100 decides the appropriate directional beam S441 selected by the terminal apparatus; Para. [0222]) for transmitting CSI-RSs to a user equipment (UE) (See Fig. 26: for transmitting the DMRS and the data signal destined for the terminal apparatus 200; Para. [0223]) as part of a beam refinement procedure (See Fig. 26: see steps S431-S439 for beam refinement procedure; Para. [0220-0221]); 
providing, to the UE, information for performing the beam refinement procedure indicating (See Fig. 25: the terminal apparatus 200 to receive/obtain CSI-RS configuration at S401, and the terminal apparatus 200 performs measurement on the basis of the CSI-RS (S405). Then, the terminal apparatus 200 selects an appropriate directional beam on the basis of a result of the measurement (S407). Then, the terminal apparatus 200 reports information indicating the appropriate beam to the base station 100 as the report information (S409).; Para. [0211]-0212]),; Para. [0211]) which the CSI-RSs of the set of the CSI-RSs (See Fig. 25: receiving CSI-RS signals from the BS 100; Para. [0211-212] and See also Figs. 3 and 12: a set of transmission by each beam in resources for transmitting the DMRS signals; Para. [0122]) are to be transmitted by the base station (See Fig. 12: a set of transmission by each beam in resources for transmitting the DMRS signals; Para. [0122]) using a same transmit beam (See Fig. 25: at step S405-407, the terminal/UE to perform measurement on the basis of the CSI-RS and select an appropriate directional beam, i.e., same beam, based on the result of the measurement; Para. [0212]); and 
transmitting the CSI-RSs in accordance with the decision (See Fig. 25: at steps S413-415, transmitting DMRS+DATA signals by the BS; Para. [0214-0215]).
Even though, Takano teaches the method of transmitting directional beams using the same antenna ports rather than the different antenna ports (See Fig. 12 and Para. [0122]), Takano  BS and using a same transmit beam.
However, Kim further discloses the method of indicating which CSI-RSs signals to be transmitted by the BS (See Fig. 12: Specifically, the eNB informs the UE of N CSI-RSs to which different vertical beamforming is applied, and each UE feeds back N CSI reference signal received powers (RSRPs) using the N CSI-RSs. Thereafter, the eNB may determine the optimal vertical beam for each UE based on the CSI RSRPs and transmit a BF CSI-RS by applying the corresponding vertical beam. Here, the BF CSI-RS is configured for the UE as described in the method A (i.e., multiple CSI processes) or in the method B (i.e., single CSI process). Subsequently, the UE calculates and feeds back the CSI using the BF CSI-RS. ¶. [0139]), and using a same transmit beam (See Figs. 11-12: applying the same vertical beam for the configured CSI-RS ports; Para. [0114]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using a same transmit beam as taught by Kim to have incorporated in the system of Takano, so that it would not only provide to improve data transmission/reception efficiency but also increase the communication system performance. Kim: Para. [0056].
Regarding claim 15; Takano discloses the method further comprising receiving feedback from the UE (See Fig. 25 and 26: submitting Report Information at S409/S443 for indicating the appropriate beam; Para. [0212]) regarding the one transmit beam, based on the CSI-RSs as received by the UE (See Figs. 25-26; Para. [0210-0213] and [0220-0221]).

Regarding claim 16; Takano discloses the method wherein: the information indicates a first transmit beam is used to transmit the CSI-RSs (See Fig. 12: a set of transmission by each beam in resources for transmitting the DMRS signals; Para. [0122]) in each of a first set of multiple symbols (See Fig. 12: within multiple DMRS symbols; Para. [0122]).

Regarding claim 17; Takano discloses the method wherein: the information also indicates a second transmit beam is used to transmit the CSI-RSs (See Fig. 12: a set of transmission by each beam in resources for transmitting the DMRS signals; Para. [0122]) in each of a second set of multiple symbols (See Fig. 12: within multiple DMRS symbols; Para. [0122]).

Regarding claim 18; Takano discloses the method wherein: the information indicates a same set of multiple transmit beams are used to transmit different frequency the CSI-RSs (See Fig. 12-25: the resource associating with antenna port differ in one of the time/frequency resources; Para. [0065]. in each of a first set of multiple symbols (See Fig. 12: within multiple DMRS symbols; Para. [0122]).

Regarding claim 19; Takano discloses the method wherein: the information indicates a first transmit beam is used to transmit the CSI-RSs (See Fig. 12: a set of transmission by each beam in resources for transmitting the DMRS signals; Para. [0122]) in each of a first set of sub-symbols within a symbol (See Figs. 2-4: within resource block; Para. [0071]).

Regarding claim 20; Takano discloses the method wherein the information is provided via a downlink control information (DCI) transmission (See Figs. 1-12: Para. [0142]).

Regarding claim 21. The method of claim 14, wherein the information is provided with channel state information reference signal (CSI-RS) set up information (Takano: Para. [0060-0061]).

Regarding claim 22. The method of claim 14, wherein the information is provided as an index into a table with different combinations of transmit beam patterns for transmitting the CSI-RSs (See Fig. 21: a table diagram for describing a transmission by respective beams and allocated DMRS resources; Para. [0198]).

Regarding claim 23; Takano discloses an apparatus for wireless communication by a user equipment (UE), comprising: 
means for obtaining information for performing a beam refinement procedure (See Fig. 25: the terminal apparatus 200 to receive/obtain CSI-RS configurations and CSI-RS  at S401, and The terminal apparatus 200 performs measurement on the basis of the CSI-RS (S405). Then, the terminal apparatus 200 selects an appropriate directional beam on the basis of a result of the measurement (S407). Then, the terminal apparatus 200 reports information indicating the appropriate beam to the base station 100 as the report information (S409).; Para. [0211]-0212]), wherein the information indicates a plurality of channel state information reference signals (CSI-RSs) of a set of CSI-RSs (See Fig. 25: The terminal apparatus 200 for performing measurement on the basis of the CSI-RS (S405). Then, the terminal apparatus 200 selects an appropriate directional beam on the basis of a result of the measurement (S407), and receiving CSI-RS signals from the BS 100; Para. [0211-212] and See also Figs. 3 and 12: a set of transmission by each beam in resources for transmitting the DMRS signals; Para. [0122]) that are to be transmitted by a base station using a same transmit beam (See Fig. 25: at step S405-407, the terminal/UE to perform measurement on the basis of the CSI-RS and select an appropriate directional beam, i.e., same beam, based on the result of the measurement; Para. [0212]); 
See Fig. 25: @ S407 selecting appropriate directional beam based on the CSI-RS measurement; Para. [0212]); and 
means for receiving the CSI-RSs in accordance with the decision. (See Fig. 25: at steps S413-415, receiving DMRS+DATA signals; Para. [0214-0215]).
Even though, Takano teaches the method of transmitting directional beams using the same antenna ports rather than the different antenna ports (See Fig. 12 and Para. [0122]), Takano doesn’t explicitly discuss the method of indicating which CSI-RSs to be transmitted by the BS and using a same transmit beam.
However, Kim further discloses the method of indicating which CSI-RSs signals to be transmitted by the BS (See Fig. 12: Specifically, the eNB informs the UE of N CSI-RSs to which different vertical beamforming is applied, and each UE feeds back N CSI reference signal received powers (RSRPs) using the N CSI-RSs. Thereafter, the eNB may determine the optimal vertical beam for each UE based on the CSI RSRPs and transmit a BF CSI-RS by applying the corresponding vertical beam. Here, the BF CSI-RS is configured for the UE as described in the method A (i.e., multiple CSI processes) or in the method B (i.e., single CSI process). Subsequently, the UE calculates and feeds back the CSI using the BF CSI-RS. ¶. [0139]), and using a same transmit beam (See Figs. 11-12: applying the same vertical beam for the configured CSI-RS ports; Para. [0114]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using a same transmit beam as taught by Kim to have incorporated in the system of Takano, so that it would not only provide to improve data transmission/reception efficiency but also increase the communication system performance. Kim: Para. [0056].

Takano discloses an apparatus for wireless communication by a base station, comprising: 
means for deciding which transmit beams to use (See Fig. 26: the BS 100 decides the appropriate directional beam S441 selected by the terminal apparatus; Para. [0222]) for transmitting reference signal (RS) resources to a user equipment (UE) (See Fig. 26: for transmitting the DMRS and the data signal destined for the terminal apparatus 200; Para. [0223]) as part of a beam refinement procedure (See Fig. 26: see steps S431-S439 for beam refinement procedure; Para. [0220-0221]); 
means for providing, to the UE, information for performing the beam refinement procedure indicating (See Fig. 25: the terminal apparatus 200 to receive/obtain CSI-RS configuration at S401. And the terminal apparatus 200 performs measurement on the basis of the CSI-RS (S405). Then, the terminal apparatus 200 selects an appropriate directional beam on the basis of a result of the measurement (S407). Then, the terminal apparatus 200 reports information indicating the appropriate beam to the base station 100 as the report information (S409).; Para. [0211]-0212]),; Para. [0211]) which the CSI-RSs of the set of the CSI-RSs are to be transmitted by the base station (See Fig. 25: receiving CSI-RS signals from the BS 100; Para. [0211-212] and See also Figs. 3 and 12: a set of transmission by each beam in resources for transmitting the DMRS signals; Para. [0122]) using a same transmit beam (See Fig. 25: at step S405-407, the terminal/UE to perform measurement on the basis of the CSI-RS and select an appropriate directional beam, i.e., same beam, based on the result of the measurement; Para. [0212]); and 
means for transmitting the CSI-RSs in accordance with the decision (See Fig. 25: at steps S413-415, transmitting DMRS+DATA signals by the BS; Para. [0214-0215]).
Even though, Takano teaches the method of transmitting directional beams using the same antenna ports rather than the different antenna ports (See Fig. 12 and Para. [0122]), Takano  BS and using a same transmit beam.
However, Kim further discloses the method of indicating which CSI-RSs signals to be transmitted by the BS (See Fig. 12: Specifically, the eNB informs the UE of N CSI-RSs to which different vertical beamforming is applied, and each UE feeds back N CSI reference signal received powers (RSRPs) using the N CSI-RSs. Thereafter, the eNB may determine the optimal vertical beam for each UE based on the CSI RSRPs and transmit a BF CSI-RS by applying the corresponding vertical beam. Here, the BF CSI-RS is configured for the UE as described in the method A (i.e., multiple CSI processes) or in the method B (i.e., single CSI process). Subsequently, the UE calculates and feeds back the CSI using the BF CSI-RS. ¶. [0139]), and using a same transmit beam (See Figs. 11-12: applying the same vertical beam for the configured CSI-RS ports; Para. [0114]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using a same transmit beam as taught by Kim to have incorporated in the system of Takano, so that it would not only provide to improve data transmission/reception efficiency but also increase the communication system performance. Kim: Para. [0056].

Takano discloses an apparatus for wireless communication by a user equipment (UE), comprising: at least one processor configured to:
obtain information for performing a beam refinement procedure (See Fig. 25: the terminal apparatus 200 to receive/obtain CSI-RS configurations and CSI-RS  at S401; Para. [0211]), wherein the information indicates a plurality of channel state information reference signals (CSI-RSs) of a set of CSI-RSs (See Fig. 25: receiving CSI-RS signals from the BS 100; Para. [0211-212] and See also Figs. 3 and 12: a set of transmission by each beam in resources for transmitting the DMRS signals; Para. [0122]) are to be transmitted by a base station using a same transmit beam (See Fig. 25: at step S405-407, the terminal/UE to perform measurement on the basis of the CSI-RS and select an appropriate directional beam, i.e., same beam, based on the result of the measurement; Para. [0212]); 
decide, based on the information, which receive beam to use to receive the plurality of CSI-RSs transmitted by a base station (See Fig. 25: @ S407 selecting appropriate directional beam based on the CSI-RS measurement; Para. [0212]); and 
receive the CSI-RSs in accordance with the decision. (See Fig. 25: at steps S413-415, receiving DMRS+DATA signals; Para. [0214-0215]).
Even though, Takano teaches the method of transmitting directional beams using the same antenna ports rather than the different antenna ports (See Fig. 12 and Para. [0122]), Takano doesn’t explicitly discuss the method of indicating which CSI-RSs to be transmitted by the BS and using a same transmit beam.
However, Kim further discloses the method of indicating which CSI-RSs signals to be transmitted by the BS (See Fig. 12: Specifically, the eNB informs the UE of N CSI-RSs to which different vertical beamforming is applied, and each UE feeds back N CSI reference signal received powers (RSRPs) using the N CSI-RSs. Thereafter, the eNB may determine the optimal vertical beam for each UE based on the CSI RSRPs and transmit a BF CSI-RS by applying the corresponding vertical beam. Here, the BF CSI-RS is configured for the UE as described in the method A (i.e., multiple CSI processes) or in the method B (i.e., single CSI process). Subsequently, the UE calculates and feeds back the CSI using the BF CSI-RS. ¶. [0139]), and using a same transmit beam (See Figs. 11-12: applying the same vertical beam for the configured CSI-RS ports; Para. [0114]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using a same transmit beam as taught by Kim to have incorporated in the system of Takano, so that it would not only provide to improve data transmission/reception efficiency but also increase the communication system performance. Kim: Para. [0056].

Regarding claim 26; Takano discloses an apparatus for wireless communication by a base station, comprising: at least one processor configured to:
decide which transmit beams to use (See Fig. 26: the BS 100 decides the appropriate directional beam S441 selected by the terminal apparatus; Para. [0222]) for transmitting reference signal (RS) resources to a user equipment (UE) (See Fig. 26: for transmitting the DMRS and the data signal destined for the terminal apparatus 200; Para. [0223]) as part of a beam refinement procedure (See Fig. 26: see steps S431-S439 for beam refinement procedure; Para. [0220-0221]); 
provide information to the UE indicating (See Fig. 25: the terminal apparatus 200 to receive/obtain CSI-RS configuration at S401; Para. [0211]) which the CSI-RSs of the set of the CSI-RSs are to be transmitted by the base station (See Fig. 25: receiving CSI-RS signals from the BS 100; Para. [0211-212] and See also Figs. 3 and 12: a set of transmission by each beam in resources for transmitting the DMRS signals; Para. [0122]) using a same transmit beam (See Fig. 25: at step S405-407, the terminal/UE to perform measurement on the basis of the CSI-RS and select an appropriate directional beam, i.e., same beam, based on the result of the measurement; Para. [0212]); and 
See Fig. 25: at steps S413-415, transmitting DMRS+DATA signals by the BS; Para. [0214-0215]).
Even though, Takano teaches the method of transmitting directional beams using the same antenna ports rather than the different antenna ports (See Fig. 12 and Para. [0122]), Takano doesn’t explicitly discuss the method of using a same transmit beam.
However, Kim further discloses the method of using a same transmit beam (See Figs. 11-12: applying the same vertical beam for the configured CSI-RS ports; Para. [0114]).
Even though, Takano teaches the method of transmitting directional beams using the same antenna ports rather than the different antenna ports (See Fig. 12 and Para. [0122]), Takano doesn’t explicitly discuss the method of deciding which CSI-RSs to be transmitted by the BS and using a same transmit beam.
However, Kim further discloses the method of indicating which CSI-RSs signals to be transmitted by the BS (See Fig. 12: Specifically, the eNB informs the UE of N CSI-RSs to which different vertical beamforming is applied, and each UE feeds back N CSI reference signal received powers (RSRPs) using the N CSI-RSs. Thereafter, the eNB may determine the optimal vertical beam for each UE based on the CSI RSRPs and transmit a BF CSI-RS by applying the corresponding vertical beam. Here, the BF CSI-RS is configured for the UE as described in the method A (i.e., multiple CSI processes) or in the method B (i.e., single CSI process). Subsequently, the UE calculates and feeds back the CSI using the BF CSI-RS. ¶. [0139]), and using a same transmit beam (See Figs. 11-12: applying the same vertical beam for the configured CSI-RS ports; Para. [0114]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using a same transmit beam as taught by Kim to have incorporated in the system of Takano, so that it would not only provide to Kim: Para. [0056].

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2018/0287722 A1) in view of Kim et al. (US 2018/0123755 A1).
Regarding claim 2; Takano discloses the method further comprising updating a UE receive beam of a beam pair link (BPL) based on the CSI-RSs received in accordance with the decision (See Fig. 26: at S445 for receiving additional beam related information; Para. [0222]).
Even though, Takano teaches receiving beam related information, Takano doesn’t explicitly discuss updating a received beam.
However, Kim discloses the process of updating the received beam (See Fig. 12: updating a vertical beam based on the received CSI or feedback resource; Para. [0159]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide updating the received beam as taught by Kim to have incorporated in the system of Takano, so that it would not only provide to improve data transmission/reception efficiency but also increase the communication system performance. Kim: Para. [0056].
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 10; Takano in view of Kim discloses the method further comprising: determining, based on an RS configuration a periodicity of RS repeated in each of the sub-symbols (Kim: periodic reference signals based on CSI feedback; Abstract).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to the amendment as filed on 05/04/2021, the Applicant’s argument are not persuasive.
Arguments:
Applicant argued that the cited prior arts fail to teach the amended limitations “obtaining information for performing a beam refinement procedure, wherein the information indicates a plurality of channel state information reference signals (CSI-RSs) of are to be transmitted by the base station using a same transmit beam” [Emphasis added.]
Responses:
Examiner respectfully disagrees. Takano discusses the method of receiving information of CSI-RS configurations through DMRS resources from the Base Station 100. See ¶. [0211] and also see Takano’s Para. [0065] for the type of DMRS resources. Takano further discusses the method for generating a directional beam from the same antenna port. Takano’s invention also discloses the method wherein the terminal apparatus 200 performs measurement on the basis of the CSI-RS (S405). Then, the terminal apparatus 200 selects an appropriate directional beam on the basis of a result of the measurement (S407). Then, the terminal apparatus 200 reports information indicating the appropriate beam to the base station 100 as the report information (S409). See ¶. [0212]. 


    PNG
    media_image1.png
    308
    602
    media_image1.png
    Greyscale

Applicant further argued that “this CSI-RS configuration information doesn’t indicate that the BS 100 will transmit multiple CSI-RSs to the terminal apparatus 200 using a same transmission beam.” Examiner further disagrees because applicant's arguments are made against the references individually, and moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Takano’s claims 1 and 2 already discussed the method of acquiring information related to a directional beam and transmitting the same directional beam. Takano further states that in LTE, in addition to the DMRS, there are reference signals such as a cell-specific reference signal (CRS) and a channel state information reference signal (CSI-RS). Both CSI-RS and DMRS could be transmitted by a directional beam depending on the system design concept. So they both are usable together for the system because they both are directional beams. See ¶. [0061]-[0063]. The terminal apparatus 200 selects an appropriate directional beam based 
Kim further teaches the method of informing or indicating the UE by the eNB of N CSI-RSs to which different vertical beamforming is applied, and each UE feeds back N CSI reference signal received powers (RSRPs) using the N CSI-RSs. Thereafter, the eNB may determine the optimal vertical beam for each UE based on the CSI RSRPs and transmit a BF CSI-RS by applying the corresponding vertical beam. Here, the BF CSI-RS is configured for the UE as described in the method A (i.e., multiple CSI processes) or in the method B (i.e., single CSI process). Subsequently, the UE calculates and feeds back the CSI using the BF CSI-RS. ¶. 
Kim further discusses the method using a same transmit beam configured by the CSI-RS configurations. See Kim’s Para. [0114]. 
Secondly, the independent claim 1 recites “using a same transmit beam” only one time. The applicant fails to explain how the transmit beam is being the same with another transmit beam. No further discussions of the term “the same” were made throughout the claimed disclosure. Applying under the BRI, applicant’s the same transmit beam is analyzed as an ordinary transmit beam. However, Kim still discloses the method of configuring Beamformed (BF) CSI-RS ports to all of which the same vertical beam is applied, for a UE. The vertical beam is controlled to a specific vertical tilting angle as a target angle, and BF CSI-RSs may be generated simply by multiplying a transmission signal by a Discrete Fourier Transform (DFT) vector. Thus, it is clear that Kim’s the same vertical beam is being used to transmit multiple CSI-RSs. See Kim’s ¶. [0114]. The rationale of combining the two prior arts is to improve data transmission/reception efficiency and also increase the communication system performance. Kim: Para. [0056]. 
In view of the above reasoning, the combined teaching of Takano in view of Kim successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained.



Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/
Primary Examiner, Art Unit 2416